DETAILED ACTION
Responsive to the Applicant reply filed on 01/04/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see amended claims 1, 2, 4-10, 12-16 and 18-23 and Applicant’s Remarks, Page 7-14, have been fully considered but they are not persuasive. 
In response to applicant’s argument with respect to claim 1, p. 9-11, regarding
First, because Perez fails to teach or suggest "one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication," Perez also fails to teach or suggest "modifying [the] digital image ... based at least in part on the one or more parameters associated with the behavior of the person" "including one or more behaviors that are unrelated to authentication" to "produce the behavior photo ID of the person." Govardhan relates to building a behavior pattern.2 However, Govardhan does not relate to modifying an image based on the determined behavior pattern, nor does the Office assert Govardhan teaches or suggests such modification. As such, even assuming arguendo that Govardhan discloses "one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication,"3 Govardhan does not teach or suggest modifying a digital photo based on the "one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication." As such, regardless of whether Govardhan discloses "one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication," because Govardhan does not disclose modifying a digital photo based on the "one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication," Govardhan fails to supplement for the conceded deficiencies of Perez. As such, the combination of Perez and Govardhan fails to teach or suggest at least "receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication; and modifying a digital image to produce the behavior photo ID of the person, the modifying based at least in part on the one or more 
because the motivation to combine is merely a conclusory statement that the asserted
combination would provide "continuous monitoring and learning, the build module 228 of
the security system 102 may build a behavior pattern 214 corresponding to each device
103.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Examiner respectively iterates the references disclosing. Although the strikethrough is used to enhance “the obviousness” for the combination or modification with Govardhan, Perez discloses the whole limitation, “modifying a digital image to produce the behavior photo ID of the person, the modifying based at least in part on the one or more parameters associated with the behavior of the person.” According to paragraph 0047-0052, Perez discloses that the unique ID generating module 22 generates a code for being embedded in the image (analogous to the limitation “modifying a digital image”) as the user's unique identification code … the unique ID generating module 22 uses the random strings identified in act 102, as a seed value for encrypting the data and generating the code (Emphasis added; See steps 100-108). Although the generated code, which is also not associated with the authentication, is provided by the end user (step 102, which is analogous to “behavior of the person”), it is not specifically disclose the limitation of behavior of the person from the specification (Emphasis added). Examiner establishes a prima facie case of obviousness in this case.
receiving one or more parameters associated with a behavior of the person”). Govardhan supplements for the conceded deficiencies of Perez. As stated the motivation in claim 1, mailed on 10/19/2020, it would have been prima facie obvious to modify the code by providing the capturing module 230 based upon the teachings of Govardhan. Govardhan discloses the capturing module 230 which captures any activity performed by the device 103 in paragraph 0038-0039. The capturing activities is used for determining any deviation or abnormality in the behavior of the devices 103. More specifically, Govardhan discloses that the data 208 may be stored within the memory 206 and may include, without limiting to, sensor data 212, behavior pattern 214, activity 216, operating parameters 218, curative actions 220, and other data 222 and the data 208 may be stored within the memory 206 in the form of various data structures (Emphasis added, See details in Figure 2 and paragraph 0025-0026). Govardhan explicitly discloses the claimed parameters as the data structures above. Given the broadest reasonable interpretation, one of ordinary skill in the art would attempt to modify the Govardhan’s behavior pattern 214 in the claimed manner.
Although the “behavior of the person” is considered via disclosing behavior pattern 214 by Govardhan such login activity, email reading, opening of an attachment, browsing internet, visiting website as stated above, Examiner may relay that current limitation seems to be broad and well known in the art (Emphasis added). Examiner asserts a new understanding of the “behavior of the person” through the added limitation in claim 2. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (Emphasis added). Even though applicant states, in paragraph 0011 of the application, that the behavior photo ID may be based, at least in part, on the behavior of the person, such as, for example, an anonymized version of their history of phone calls, texts, or internet browsing. The scope of the “behavior of the person” from the specification may not be read in  
For the reasons stated above, Examiner respectfully disagrees with Applicant’s arguments and asserts that claims 1, 2 and 4-8 are rejected for the reasons stated above in conjunction with the rejections stated in the Non-Final Office Action mailed 10/19/2020.
In response to applicant’s argument with respect to independent claims 9, 15 and respective dependent claims 10, 12-14, 16 and 18-23, p. 12-14, Applicant states a similar to those discussed regarding independent claim 1. 
For the reasons stated above, Examiner respectfully disagrees with Applicant’s arguments, regarding claim 9 thereon being allowable. Examiner asserts that claims, 9, 10, 12-14, 15, 16 and 18-23 are rejected for the reasons stated above in conjunction with the rejections stated in the Non-Final Office Action mailed 10/19/2020.
Conclusion: The combination of Perez and Govardhan teaches the aforementioned limitations of claims 1, 2, 4-10, 12-16 and 18-23 and render the claim limitations obvious before the effective filing date of the claimed invention.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 20160171209 A1 hereinafter Perez) in view of GOVARDHAN et al. (US 20180270260 A1 hereinafter Govardhan).

Regarding independent claim 1, (Previously Presented) Perez discloses a computer-implemented method for producing a behavior photographic identification ("behavior photo ID") of a person, the computer-implemented method comprising (Fig. 3): 
modifying a digital image to produce the behavior photo ID of the person, the modifying based at least in part on the one or more parameters (Fig 3; par. 0047, FIG. 3 is a more detailed flow diagram of act 90 for generating a unique ID according to one embodiment of the invention; par. 0051, the unique ID generating module 22 embeds the code [parameters] into the identified image. In this regard, the unique ID generating module 22 identifies unused or insignificant bits of the image. The insignificant or unused bits may be, for example, hidden or invisible layers or color channels inside an image. Changes to these bits are undetectable to the naked eye because they are not used in the visual depiction/rendering of the image. Once the unused or insignificant bits are identified, the identified bits are used to store portions of the code. The code, therefore, is distributed throughout the identified unused bits of the image; par. 0052, the unique ID generating module 22 outputs the modified image containing the concealed code as the unique ID for the user). 
Although Perez discloses the modifying a digital image to produce an unique ID for user by embedding a generated code as stated above, it does not explicitly discloses “receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication”, It does not explicitly disclose “receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication”. 
receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication (par. 0038, Once the behavior pattern 214 is built, the capturing module 230 of the security system 102 may capture an activity performed by the plurality of devices 102. The activity may indicate the current activity being performed by the device 102. For example, the activities may include login activity, email reading, opening of an attachment, browsing internet, visiting website, downloading software, and installing software on the device 103. It must be understood to a person skilled in art that the capturing module 230 may also capture any activity performed by the device 103. The captured activities are used for determining any deviation or abnormality in the behavior of the devices 103).
Perez discloses the modifying is based end user input, however, Perez does not explicitly disclose the modifying is based on at least in part on the one or more parameters associated with the behavior of the person. The prior art in the same field of endeavor above, Govardhan, teaches the receiving one or more parameters is associated with a behavior of the person as discussed above. Therefore, Perez in view of Govardhan discloses the claim as a whole including the modifying is based at least in part on the one or more parameters associated with the behavior of the person.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perez to incorporate the teachings of GOVARDHAN by providing the capturing module 230. One of ordinary skill in the art would have been motivated to do so because the continuous monitoring and learning, the building module 228 of the security system 102 may build a behavior pattern 214 corresponding to each device 103 of the plurality of devices 103 (par. 0037).

Regarding claim 2, (Previously Presented) Perez in view of Govardhan teaches all elements of the current invention as stated in claim 1 Govardhan further discloses the computer-implemented method of claim 1, wherein the one or more parameters associated with one or more behaviors associated with a history of internet use by the person; or a number of contacts stored in at least one device of the person (par. 0038, Once the behavior pattern 214 is built, the capturing module 230 of the security system 102 may capture an activity performed by the plurality of devices 102. For example, the activities may include login activity, email reading, opening of an attachment, browsing internet, visiting website, downloading software [history of internet use by the person], and installing software on the device 103).

Regarding claim 4, (Original) Perez in view of Govardhan teaches all elements of the current invention as stated in claim 1. Perez discloses the computer-implemented method of claim 1, further modifying the digital image to produce a modified behavior photo ID of the person, the further modifying based at least in part on the one or more (par. 0051, the unique ID generating module 22 embeds the code into the identified image. In this regard, the unique ID generating module 22 identifies unused or insignificant bits of the image. The insignificant or unused bits may be, for example, hidden or invisible layers or color channels inside an image. Changes to these bits are undetectable to the naked eye because they are not used in the visual depiction/rendering of the image. Once the unused or insignificant bits are identified, the identified bits are used to store portions of the code. The code, therefore, is distributed throughout the identified unused bits of the image; par. 0052, the unique ID generating module 22 outputs the modified image containing the concealed code as the unique ID for the user). However, Perez does not disclose, “receiving one or more updated parameters or new parameters associated with the behavior of the person”.
Govardhan discloses the computer-implemented method of claim 1, further comprising: receiving one or more updated parameters or new parameters associated with the behavior of the person (par. 0028, the behavior pattern 214 may be generated based on continuous monitoring [updated parameters or new parameters] and learning from the behavior pattern 214 is built, the capturing module 230 of the security system 102 may capture an activity performed by the plurality of devices 102. For example, the activities may include login activity, email reading, opening of an attachment, browsing internet, visiting website, downloading software, and installing software on the device 103).
 
Regarding claim 5, (Original) Perez in view of Govardhan teaches all elements of the current invention as stated in claim 1. Perez discloses the computer-implemented method of claim 1, further comprising: further modifying the digital image to produce a modified behavior photo ID of the person (par. 0051, the unique ID generating module 22 embeds the code into the identified image. In this regard, the unique ID generating module 22 identifies unused or insignificant bits of the image. The insignificant or unused bits may be, for example, hidden or invisible layers or color channels inside an image. Changes to these bits are undetectable to the naked eye because they are not used in the visual depiction/rendering of the image. Once the unused or insignificant bits are identified, the identified bits are used to store portions of the code. The code, therefore, is distributed throughout the identified unused bits of the image; par. 0052, the unique ID generating module 22 outputs the modified image containing the concealed code as the unique ID for the user), 
Govardhan discloses the computer-implemented method of claim 1, wherein the further modifying based at least in part on a machine learning model using data associated with a history of the behavior of the person (par. 0028, the behavior pattern 214 may be generated based on continuous monitoring [a history of the behavior] and learning [a machine learning model] from the security related events captured by the sensors 104. The behavior pattern indicates the nature of activities performed by the devices 103; par. 0037, Based on the continuous monitoring and learning, the building module 228 of the security system 102 may build a behavior pattern 214 corresponding to each device 103 of the plurality of devices 103).

Regarding claim 6, (Original) Perez in view of Govardhan teaches all elements of the current invention as stated in claim 1. Perez discloses the computer-implemented method of claim 1, further comprising: receiving an alleged behavior photo ID of the person (par. 0054, the unique ID processing module 24 receives the login form including a unique ID. … the unique ID processing module 24 identifies a particular user to which the unique ID is associated); and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID (par. 0060-0061, the unique ID processing module 22 proceeds to verify the unique ID. In this regard, the unique ID processing module 22 retrieves the original image stored in the mass storage device 26 and compares the received image against the image that is retrieved. ... A comparison is made against each stored code to determine a match). 

Regarding claim 7, (Original) Perez in view of Govardhan teaches all elements of the current invention as stated in claim 1. Perez discloses the computer-implemented method of claim 1, wherein the behavior photo ID of the person is a first behavior photo ID of the person, the computer- implemented method further comprising: comparing the first behavior photo ID of the person to a second behavior photo ID of the person that was produced before the first behavior photo ID of the person to determine that the person is an unauthorized user (par. 0060-0061, If the correct client credentials have been received, the unique ID processing module 22 proceeds to verify the unique ID [first behavior photo ID]. In this regard, the unique ID processing module 22 retrieves the original image [one attribute of the second behavior photo ID] stored in the mass storage device 26 and compares the received image against the image that is retrieved. According to one embodiment, the comparison outputs differences between the original image and the received image. The differences are then compared against the stored encrypted code. ... A comparison is made against each stored code [another attribute of the second behavior photo ID] to determine a match. If a match is not made against one of the codes, authentication fails, and the unique ID processing module 24 transmits a failure action URL to the end-user device 16 in act 212).
Examiner asserts that the prior art does not state “a second behavior photo ID” but, in order to authorize a user, it explicitly teaches that comparing two essential attributes, the images and codes, of received the unique ID to the stored data of the user by retrieving the original image and the codes stored in the mass storage device.  

Regarding claim 8, (Original) Perez in view of Govardhan teaches all elements of the current invention as stated in claim 1. Perez discloses the computer-implemented method of claim 1, further comprising receiving the digital image from the person prior to modifying the digital image to produce the behavior photo ID of the person (par. 0042, In act 90, the front end process saves the original image(s) received from the user in the mass storage device 26, in association with, for example, a portion of the received user data).

Regarding independent claim 9 and 15, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the independent claim 1. Govardhan further discloses an apparatus and a wireless communication network comprising: one or more processors; a non-transitory storage medium (par. 0025, The memory 206 may be communicatively coupled to the processor 202. The processor 202 may be configured to perform one or more functions of the security system 102 for facilitating network security). Therefore, the claims are rejected for at least the same reasons as the method of claim 1.	

Regarding claim 10 and 16, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 2. Therefore, the claims are rejected for at least the same reasons as the method of claim 2.

Regarding claim 12, (Original) it is an apparatus claim that corresponds to the dependent claim 4. Therefore, those claims are rejected for at least the same reasons as the method of claim 4.

Regarding claim 13 and 20, (Original) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 8. Therefore, the claims are rejected for at least the same reasons as the method of claim 8.

Regarding claim 14, (Original) it is an apparatus claim that corresponds to the dependent claim 5. Therefore, those claims are rejected for at least the same reasons as the method of claim 5.

Regarding claim 18, (Original) it is a wireless communication network claim that corresponds to the dependent claim 6. Therefore, those claims are rejected for at least the same reasons as the method of claim 6.

Regarding claim 19, (Original) it is a wireless communication network claim that corresponds to the dependent claim 7. Therefore, those claims are rejected for at least the same reasons as the method of claim 7.

Regarding claim 21, (Previously Presented) Perez in view of Govardhan teaches all elements of the current invention as stated in claim 1. Govardhan discloses the computer- wherein the one or more parameters associated with the behavior of the person are unrelated to the digital image (par. 0038, Once the behavior pattern 214 is built, the capturing module 230 of the security system 102 may capture an activity performed by the plurality of devices 102. The activity may indicate the current activity being performed by the device 102. For example, the activities may include login activity, email reading, opening of an attachment, browsing internet, visiting website, downloading software, and installing software on the device 103. It must be understood to a person skilled in art that the capturing module 230 may also capture any activity performed by the device 103. The captured activities are used for determining any deviation or abnormality in the behavior of the devices 103).

Regarding claim 22 and 23, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 21. Therefore, the claims are rejected for at least the same reasons as the method of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
PEDESTRIAN MONITORING APPLICATION - Ricci (US 20140306814 A1): par. 392, User profiles may be generated based on data gathered from one or more of vehicle preferences… Internet browsing history
Systems and Methods for Obtaining Authorization to Release Personal Information Associated with a User- Lacey et al. (US 20170140174 A1): Par. 0077, an image capture device module 226 (including, for example, applications, drivers, etc.) that works in conjunction with the image capture device 214 to capture images, such as images or scans of physical documents, faces, real-

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./            Examiner, Art Unit 2493   


/CHAU LE/            Primary Examiner, Art Unit 2493